Citation Nr: 1308244	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Basic eligibility for payment of accrued benefits awarded under 38 U.S.C.A. § 5121 as the surviving child of the Veteran.  


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from September 1947 to September 1969.  He died on September [redacted], 2008.  The appellant is the Veteran's surviving daughter. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1.  The appellant is the daughter of the Veteran. 

2.  The Veteran died on September [redacted], 2008; at the time of his death, he had pending claims, to include entitlement to service connection for non-small cell lung cancer.

3.  In a June 2009 rating decision, the Veteran was awarded service connection for non-small cell lung cancer, rated 100 percent (total) disabling, effective from February 29, 2008 to September [redacted], 2008 for accrued benefits purposes only.

4.  The appellant was born on August [redacted], 1958 and did not become permanently incapable of self-support before reaching her 18th birthday.

5.  At the time of the Veteran's death, he did not have a surviving spouse or any other claimed dependents. 

6.  The appellant has been reimbursed for all last sick or burial costs claimed; there are no pending claims for reimbursement of unpaid last sick or burial costs.


CONCLUSION OF LAW

The basic eligibility criteria for payment of accrued benefits awarded under 38 U.S.C.A. § 5121, as the surviving child of the Veteran, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

In general, VA has certain duties to assist and notify appellants with their claims.  See 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Congress, in enacting these statutory duties, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, these statutory duties are not applicable.  See id. at 132.  In this case, notice is not required because the underlying issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 05-04, 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In any case, the appellant was provided notice in December 2008 of the evidence needed to substantiate a claim for accrued benefits.  Further notice of the applicable laws and regulations were given to the appellant within the March 2010 Statement of the Case.  For these reasons, the Board concludes that no further notification or development of evidence is required.

Eligibility for Payment of Accrued Benefits

Initially, only eligible applicants are entitled to VA benefits.  The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving daughter in order to obtain full payment for accrued benefits awarded.  

Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to an eligible applicant.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (emphasis added).

In descending order, accrued benefits are payable to the (1) Veteran's spouse, or (2) children (in equal shares), or (3) dependent parents (in equal shares).  Id.  If none of the above applies, then in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  Id.  

Here, the Veteran's spouse is deceased.  

A "child" for purposes of eligible applicants for accrued benefits purposes generally refers to an unmarried child under the age of 18.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The only exceptions to this rule are if the child is a student pursuing higher education, in which case the age limit is 23 years old, or the child became permanently incapable of self-support before reaching the age of 18, in which case there is no age limit.  Id. 

The Veteran's daughter, the appellant, is beyond the age of 23 and there is no evidence that she became permanently incapable of self-support before reaching the age of 18.  Indeed, the appellant does not claim permanent incapacity.  Rather, she believes the Veteran's estate is entitled to payment of the awarded accrued benefits because the Veteran would have been paid the amount had he lived long enough to see through full adjudication of his claims.

The facts in this case are not in dispute.  

The Veteran died on September [redacted], 2008 from lung cancer.  During his lifetime, the Veteran initiated claims, to include filing a February 29, 2008 claim seeking service connection for lung cancer.  

The appellant filed a claim in December 2008 for various VA benefits, to include continuing the Veteran's initiated claims for accrued benefits purposes.  The appellant's date of birth is August [redacted], 1958.  There is no evidence indicating she became permanently incapable of self-support before reaching her 18th birthday and she does not claim permanent incapacity.

In a June 2009 rating decision, the RO found that service connection for the cause of the Veteran's death was warranted.  As such, service connection for non-small cell lung cancer for the purpose of payment of accrued benefits only was granted, with an evaluation of 100 percent effective February 29, 2008 through September [redacted], 2008.  

The appellant was provided reimbursement for any claimed last sick or burial benefits, but the bulk of the accrued benefit payments were not awarded to the appellant.  The RO determined the appellant was not eligible for payment of the benefits beyond reimbursement for last sick or burial benefits.  

The Board has carefully reviewed the record and finds it is undisputed that the appellant does not meet the definition of "child" for purposes of payment of awarded accrued benefits.  She is beyond the age limits to be considered a child dependent and has not otherwise shown permanent incapacity prior to her 18th birthday.  See 38 C.F.R. §§ 3.57, 3.1000.  

According to applicable law, then, the appellant's payment is limited to claimed expenses of last sickness or burial.  The appellant has already been reimbursed for burial expenses, and the record does not support additional unpaid expenses related to last sickness or burial.  Indeed, the appellant does not claim there are any additional unreimbursed costs.  

Again, the appellant seeks payment of the accrued benefits awarded based on the fact that had the Veteran lived long enough, he would have been paid the full amount awarded by the June 2009 rating decision.  Nevertheless, claims do not survive a veteran's lifetime.  Accrued benefits are a specific type of entitlement where monetary benefits a veteran would have been entitled to can be paid on to an eligible applicant.  For reasons already expressed, the appellant is not a "child" for purposes of accrued benefit payment.  Rather, her payment of accrued benefits is limited by law to reimburse her costs bore to attend to the Veteran's last sickness and burial.  See 38 C.F.R. § 3.1000(a)(5).

The appellant has no other legal basis to claim entitlement to basic eligibility for accrued benefits. As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for payment of accrued benefits awarded under 38 U.S.C.A. § 5121 as the surviving child of the Veteran is denied.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


